84368: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32062: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84368


Short Caption:LUXX LIGHTING, INC. VS. DIST. CT. (FOHSE, INC.)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A840853Classification:Original Proceeding - Civil - Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLuxx Lighting, Inc.Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Rachael D. Lamkin
							(Lamkin IP Defense)
						


Real Party in InterestFOHSE, Inc.Kendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


RespondentNadia Krall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRehearing PetitionPetitioner


11/21/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/11/2022Filing FeeFiling fee paid. E-Payment $250.00 from Kelly H. Dove. (SC)


03/11/2022Petition/WritFiled Petition for Writ of Prohibition. (SC)22-07931




03/11/2022AppendixFiled Appendix to Petition for Writ. (SC)22-07932




04/29/2022Order/ProceduralFiled Order Directing Answer.  Real party in interest shall have 28 days from the date of this order to file and serve an answer against issuance of the requested writ.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)22-13589




05/26/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interest's answer to writ petition due: June 10, 2022. (SC)22-16715




06/10/2022Petition/WritFiled Real Party In Interest's Answer to Petition for Writ of Prohibition to Reverse District Court's Order Denying Motion for Judgement on the Pleadings. (REJECTED PER NOTICE ISSUED 6/13/22 (SC)


06/10/2022AppendixFiled Appendix to Answer to Petition for Writ of Prohibition. (SC)22-18606




06/13/2022Notice/OutgoingIssued Notice of Rejection of Deficient Answer to Petition. Due date: 5 days. (SC)22-18638




06/13/2022Petition/WritFiled Real Party In Interest's Answer to Petition for Writ of Prohibition to Reverse District Court's Order Denying Motion for Judgement on the Pleadings. (SC)22-18682




06/17/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's reply due: July 11, 2022. (SC)22-19307




07/11/2022Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)22-21765




10/11/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn13[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32062




10/25/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's petition for rehearing due: November 14, 2022. (SC)22-33528





Combined Case View